Citation Nr: 1225507	
Decision Date: 07/23/12    Archive Date: 07/30/12

DOCKET NO.  10-39 087	)	DATE
	)

On appeal from the
Department of Veterans Affairs (VA) 
Medical and Regional Office Center (M&ROC) in 
Wichita, Kansas


THE ISSUE

Entitlement to an apportionment of the Veteran's VA compensation in excess of $100.00 per month on behalf of S. A. S., the Veteran's minor child.


WITNESSES AT HEARING ON APPEAL

The appellant and her mother



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION


The Veteran, who died on April [redacted], 2012, served on active duty from December 1975 to November 1978.  The appellant is the mother of the Veteran's minor child, S. A. S.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from an April 2008 decision by the M&ROC.  

In June 2011, during the course of the appeal, the appellant had a video conference with the Veterans Law Judge whose signature appears at the end of this decision.  


FINDING OF FACT

On April 30, 2012, the Wichita M&ROC notified the Board that the Veteran had died on April [redacted], 2012.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, claims with respect to the Veteran's VA benefits do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2011).  


ORDER

The appeal is dismissed.



		
F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


